DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This final office action is in response to Applicant’s amendment received by the Office on 28 January 2022. Claims 1-11 have been presented in the application, of which, claims 1, 6 and 9-11 are currently amended and claims 2-5, 7-8 are original. Accordingly, pending claims 1-11 are addressed herein.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motoyoshi et al. (US 2017/0120444 A1, hereinafter Motoyoshi ‘444).
Regarding claim 1, Motoyoshi ‘444 discloses a robot system comprising: a robot (Figs. 1 and 9, element 1) having a base (Figs. 1 and 9, element 11), an arm (Figs. 1 and 9, element 10) including a first arm (Figs. 1 and 9, element 13) coupled to the base (by way of arm part 12, see Figs. 1 and 9, element 12) and pivoting about a fist pivot axis (Figs. 1 and 9, element O2) and a second arm (Figs. 1 and 9, element 14) coupled to the first arm and pivoting about a second pivot axis (Figs. 1 and 9, element O3) parallel to the first pivot axis, a first motor (Fig. 1, element 402M) pivoting the first arm about the first pivot axis, and a second motor (Fig. 1, element 403M) pivoting the second arm about the second pivot axis (paragraph 0056-0070); and a control apparatus (Fig. 1, element 5) having a first motor control unit (Fig. 1, element 302) that controls the first motor (paragraph 0074, 0116), wherein the robot has an inertial sensor (Fig. 9, element 53B) that detects at least one of an angular velocity (Fig. 9, element ω3y) about a roll axis (Fig. 9, element α3y) of the arm and an acceleration in a tangential direction of a circle around the roll axis, wherein the roll axis corresponds to a longitudinal axis of the second arm orthogonal to the second pivot axis (paragraph 0133-0134), and the first motor control unit controls the first motor based on output from the inertial sensor corresponding to the detected angular velocity about the roll axis or the detected acceleration in the tangential direction of the circle around the roll axis (paragraph 0135-0136).
Regarding claim 2, Motoyoshi ‘444 discloses the robot system as applied to claim 1 above, wherein the inertial sensor is provided in the second arm (paragraph 0137). 
Regarding claim 6, Motoyoshi ‘444 discloses a control apparatus (Fig. 1, element 5) controlling a robot (Figs. 1 and 9, element 1) having a base (Figs. 1 and 9, element 11), an arm (Figs. 1 and 9, element 10) including a first arm (Figs. 1 and 9, element 13) coupled to the base (by way of arm part 12, see Figs. 1 and 9, element 12) and pivoting about a first pivot axis (Figs. 1 and 9, element O2) and a second arm (Figs. 1 and 9, element 14) coupled to the first arm and pivoting about a second pivot axis (Figs. 1 and 9, element O3) parallel to the first pivot axis, a first motor (Fig. 1, element 402M) pivoting the first arm about the first pivot axis, and a second motor (Fig. 1, element 403M) pivoting the second arm about the second pivot axis, and comprising a first motor control unit (Fig. 1, element 5) that controls the first motor (paragraph 0056-0070, 0074, 0116), wherein the robot has an inertial sensor (Fig. 9, element 53B) that detects at least one of an angular velocity (Fig. 9, element ω3y) about a roll axis (Fig. 9, element α3y) of the arm and an acceleration in a tangential direction of a circle around the roll axis, wherein the roll axis corresponds to a longitudinal axis of the second arm orthogonal to the second pivot axis (paragraph 0133-0134), and the first motor control unit controls the first motor based on the angular velocity about the roll axis or the detected acceleration in the tangential direction of the circle around the roll axis (paragraph 0135-0136). 
Regarding claim 9, Motoyoshi ‘444 discloses a control method of controlling a robot (Figs. 1 and 9, element 1) having a robot arm (Figs. 1 and 9, element 10), a motor (Fig. 1, element 402M, 403M) pivoting the arm about a pivot axis (Figs. 1 and 9, element O2, O3), and an inertial sensor (Fig. 9, element 53B) provided in the arm (paragraph 0056-0070, 0137), comprising: a detection step of detecting at least one of an angular velocity (Fig. 9, element ω3y) about a roll axis (Fig. 9, element α3y) of the arm and an acceleration in a tangential direction of a circle around the roll axis using the inertial sensor, wherein the roll axis corresponds to a longitudinal axis of the arm orthogonal to the pivot axis (paragraph 0133-0134); and a control step of controlling the motor (via Fig. 1, element 5) based on the detected angular velocity about the roll axis or the detected acceleration in the tangential direction of the circle around the roll axis (paragraph 0074, 0116, 0135-0136). 
Regarding claim 10, Motoyoshi ‘444 discloses the control method as applied to claim 9 above, wherein at the control step, a velocity of the motor is controlled based on output from the inertial sensor (paragraph 0136).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyoshi et al. (US 2017/0120444 A1, hereinafter Motoyoshi ‘444) as applied to claim 1 above, and further in view of Nakayama et al. (US 2020/0030964 A1).
Regarding claim 3, Motoyoshi ‘444 teach the robot system as applied to claim 1 above. Motoyoshi ‘444 is silent regarding a member forming an outer surface of the first arm containing a resin. Nakayama et al. teach a robot arm (Figs. 1-5, element 1) having a member that forms an outer surface of the arm contains a resin (paragraph 0018, 0040-0050). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well known technique taught by Nakayama et al. to the robot system taught by Motoyoshi ‘444. That is, it would have been obvious to configure the robot taught by Motoyoshi ‘444 with the resin containing arm member to form an outer surface of the first arm by applying the well known technique by Nakayama et al. Such application of Nakayama et al. to Motoyoshi ‘444 would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including the robot arm having a member that forms an outer surface of the arm containing a resin. 
Claims 4-5, 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyoshi et al. (US 2017/0120444 A1, hereinafter Motoyoshi ‘444) as applied to claims 1, 6 and 9 above, and further in view of Motoyoshi et al. (US 2012/0035763 A1, hereinafter Motoyoshi ‘763).
Regarding claims 4, 7 and 10 Motoyoshi ‘444 teaches the robot system as applied to claims 1, 6 and 9. Motoyoshi ‘444 is silent regarding “the motor control unit having a velocity control part that velocity-controls the first motor based on the output from the inertial sensor.” 
Motoyoshi ‘763 teaches a robot control having a velocity control part (Fig. 6, element 610b) that velocity-controls a first motor based on output from an inertial sensor (paragraph 0088-0090). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known robot control technique taught by Motoyoshi ‘763 to the well-known system taught by Motoyoshi ‘444. That is it would have been obvious to configure the prior art robot taught by Motoyoshi ‘444 with a velocity control part that velocity controls the first motor based on output from the inertial sensor by applying the well-known technique taught by Motoyoshi ‘763. Application of the well-known robot control technique taught by Motoyoshi ‘763 to the prior art system taught by Motoyoshi ‘444 would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: the motor control unit having a velocity control part that velocity-controls the first motor based on the output from the inertial sensor.
Regarding claims 5, 8 and 11, Motoyoshi ‘444 teaches the robot system as applied to claims 4, 7 and 10 above. Motoyoshi ‘444 is silent regarding the first motor control unit having a position control part that position-controls the first motor, and the velocity control part reduces the angular velocity by the velocity control and the position control part moves the second arm to a target position by the position control. 
Motoyoshi ‘763 teaches a first motor control unit having a position control part (Fig. 6, element 610a) that position controls the first motor and the velocity control part reduces the angular velocity by the velocity control and the position control part moves the second arm to a target position by the position control (paragraph 0005-0006, 0088-0090). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Motoyoshi ‘763 to the prior art system taught by Motoyoshi ‘444. That is, it would have been obvious to configure the prior art robot taught by Motoyoshi with a velocity control part by applying the well-known technique taught by Motoyoshi ‘763. Application of the well-known technique taught by Motoyoshi ‘763 to the prior art system taught by Motoyoshi ‘444 would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: the first motor control unit having a position control part that position-controls the first motor, and the velocity control part reduces the angular velocity by the velocity control and the position control part moves the second arm to a target position by the position control. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dale Moyer/Primary Examiner, Art Unit 3664